        Case 2:20-cv-00916-EEF-MBN Document 46 Filed 06/29/21 Page 1 of 8




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA


JONATHAN KING                                                                CIVIL ACTION

VERSUS                                                                       NO. 20-916

SOUTHERN EAGLE SALES AND SERVICE, L.P.                                       SECTION "L" (5)


                                    ORDER AND REASONS

        Before the Court is Defendant Southern Eagle Sales and Service, L.P.’s Motion for Partial

Summary Judgment to dismiss Plaintiff’s claims under the Fair Labor Standards Act for failure to

pay overtime and retaliatory discharge. R. Doc. 30. Plaintiff opposes this motion. R. Doc. 36.

Defendant filed a reply to Plaintiff’s opposition. R. Doc. 44. After considering the briefings and

applicable law, the Court now rules as follows.

   I.      BACKGROUND

        This case arises out of events that occurred toward the end of Plaintiff Jonathan King’s

(“Plaintiff”) six-year employment at a beverage wholesale facility and distribution center in

Metairie, Louisiana. R. Doc. 1 at 7. Plaintiff contends that he was intentionally misclassified as

an exempt employee under the Fair Labor Standards Act (“FLSA”), which enabled his employer,

Southern Eagle Sales and Service, L.P. (“Southern Eagle” or “Defendant”), to withhold overtime

wages for hours worked beyond the scope of Plaintiff’s employment or in excess of forty (40)

hours per week. R. Doc. 1 at 4-5, 9.

        Plaintiff alleges violations of the FLSA, 29 U.S.C. § 201, et seq. for (1) failure to provide

overtime pay and (2) retaliatory discharge occurring after Plaintiff’s repeated requests for

additional compensation. R. Doc. 1 at 12. In response to one of Plaintiff’s verbal complaints voiced

                                                  1
          Case 2:20-cv-00916-EEF-MBN Document 46 Filed 06/29/21 Page 2 of 8




over the final two years of his employment, Plaintiff claims, a warehouse manager claimed to be

“trying to get him (Plaintiff) compensated for the extra hours worked.” R. Doc. 1 at 8. Plaintiff

argues the decision to withhold compensation was made knowingly, willfully, or in reckless

disregard of the FLSA. R. Doc. 1 at 11.

          Defendant generally denies Plaintiff’s allegations, including denying that Plaintiff’s verbal

complaints to company management ever took place. R. Doc. 5 at 4-5. Among its thirteen

affirmative defenses, Defendant asserts that Plaintiff failed to mitigate his damages, Plaintiff failed

to state a claim upon which relief can be granted, and Plaintiff’s claims do not survive the

applicable statute of limitations. R. Doc. 5 at 10. Defendant likewise asserts it was reasonable to

assume its actions complied with the FLSA and that it qualifies for the FLSA’s good faith

exception. R. Doc. 5 at 11. Plaintiff and Defendant agree that jurisdiction and venue are proper in

the United States District Court for the Eastern District of Louisiana. R. Docs. 1 at 3, 5 at 2.

    II.      PENDING MOTION

          Defendant brings this motion for partial summary judgment on the following issues: 1)

whether Plaintiff was properly categorized as exempt from FLSA overtime requirements and 2)

whether Plaintiff’s termination was retaliation. R. Doc. 30. Defendant argues that Plaintiff met an

overtime exemption under the FLSA because his job duties, title, and job description showed that

he was in a supervisory role. R. Doc. 30 at 3-6. Defendant further argues that Plaintiff has failed

to plead a prima facie case of retaliation under the FLSA. Id. at 9. Defendant argues that Plaintiff

has failed to meet this burden because he was legitimately discharged for misconduct after he

violated company policy by sharing information about other employees’ salaries. Id. at 9.

          In opposition, Plaintiff argues that genuine issues of fact exist as to whether Plaintiff was

misclassified and that he does not fit under the FLSA’s executive exemption. R. Doc. 36 at 6.



                                                   2
      Case 2:20-cv-00916-EEF-MBN Document 46 Filed 06/29/21 Page 3 of 8




Plaintiff denies Defendant’s assertion that Plaintiff’s suggestions and recommendations about the

performance of other employees were given particular weight. Id. at 7-11. Plaintiff also argues that

manual labor constituted the majority of his working hours as well as the primary value of his

employment to Southern Eagle. Id. at 13-14, 16. Plaintiff disputes Defendant’s contention that

Plaintiff was free from supervision during his shifts, claiming he was continually monitored by

video surveillance. Id. at 14-15. Further, Plaintiff claims that his effective hourly rate was lower

than the effective hourly rates of some subordinates who were paid overtime. Id. at 17-18.

       Plaintiff argues his retaliation claim survives summary judgment because his complaints

put Defendant on notice of an FLSA violation and thus rise to the level of protected activity. Id. at

20. Plaintiff believes he has shown that Defendant’s reason for termination was pretextual given

record evidence that Defendant previously discussed Plaintiff’s employment classification. Id. at

22. Additionally, Plaintiff rejects Defendant’s characterization that Plaintiff looked through a

manager’s desk to find salary information, asserting that he came upon the information innocently.

Id. at 23-24.

       APPLICABLE LAW

           a. Rule 56

       Summary judgment is proper “if the pleadings, depositions, answers to interrogatories, and

admissions on file, together with the affidavits, if any, show that there is no genuine issue as to

any material fact and that the moving party is entitled to a judgment as a matter of law.” Celotex

Corp. v. Catrett, 477 U.S. 317, 322 (1986) (citing Fed. R. Civ. P. 56(c)). When ruling on a motion

for summary judgment, a court may not resolve credibility issues or weigh evidence. See Delta &

Pine Land Co. v. Nationwide Agribusiness Ins. Co., 530 F.3d 395, 398 (5th Cir. 2008); Int’l

Shortstop, Inc. v. Rally’s Inc., 939 F.2d 1257, 1263 (5th Cir. 1991).



                                                 3
      Case 2:20-cv-00916-EEF-MBN Document 46 Filed 06/29/21 Page 4 of 8




       Under Federal Rule of Civil Procedure 56(c), the moving party bears the initial burden of

“informing the district court of the basis for its motion, and identifying those portions of [the

record] which it believes demonstrate the absence of a genuine issue of material fact.” Celotex,

477 U.S. at 322. “Rule 56(c) mandates the entry of summary judgment, after adequate time for

discovery and upon motion, against a party who fails to make a showing sufficient to establish the

existence of an element essential to that party’s case, and on which the party will bear the burden

of proof at trial.” Id. The court must find “[a] factual dispute [to be] ‘genuine’ if the evidence is

such that a reasonable jury could return a verdict for the nonmoving party [and a] fact [to be]

‘material’ if it might affect the outcome of the suit under the governing substantive law.” Beck v.

Somerset Techs., Inc., 882 F.2d 993, 996 (5th Cir. 1989) (citing Anderson v. Liberty Lobby, Inc.,

477 U.S. 242, 248 (1986)). Moreover, the court must assess the evidence and “review the facts

drawing all inferences most favorable to the party opposing the motion.” Reid v. State Farm Mut.

Auto. Ins. Co., 784 F.2d 577, 578 (5th Cir. 1986). But “unsubstantiated assertions,” “conclusory

allegations,” and merely colorable factual bases are insufficient to defeat a motion for summary

judgment. See Hopper v. Frank, 16 F.3d 92, 97 (5th Cir. 1994); Anderson, 477 U.S. at 249–50).

           b. FLSA Exemption Provision

       The FLSA requires employers to pay certain employees at a higher rate for hours worked

in excess of forty hours per week. 29 U.S.C. § 207(a). However, the overtime requirement allows

an exemption for “any employee employed in a bona fide executive, administrative, or professional

capacity.” 29 U.S.C. § 213(a)(1). A Department of Labor regulation establishes four requirements

for this exemption: (1) that the employee be “compensated on a salary basis . . . at a rate of not less

than $684 per week”; (2) that the employee’s “primary duty” be “management of the enterprise in

which [he] is employed or of a customarily recognized department or subdivision thereof”; (3) that



                                                  4
      Case 2:20-cv-00916-EEF-MBN Document 46 Filed 06/29/21 Page 5 of 8




the employee “customarily and regularly direct[] the work of two or more other employees”; and

(4) that the employee “[have] the authority to hire and fire other employees” or that his

“suggestions and recommendations as to the hiring firing, advancement, promotion, or any other

change of status of other employees [be] given particular weight.” 29 C.F.R. § 541.100(a)(4). All

four of these requirements must be satisfied for an employee to be exempt. Escribano v. Travis

Cnty., Tex., 947 F.3d 265, 267 (5th Cir. 2020).

           c. FLSA Retaliation Provision

       The FLSA prohibits “discharg[ing] or in any manner discriminat[ing] against any

employee because [he] has filed any complaint or instituted or caused to be instituted any

proceeding under or related to this chapter . . . .” 29 U.S.C. § 215(a)(3). A three-part, burden-

shifting framework applies to retaliation claims. Hagan v. EchoStar Satellite, L.L.C., 529 F.3d

617, 624 (5th Cir. 2008). First, the plaintiff “must make a prima facie showing of (1) participation

in a protected activity under the FLSA; (2) an adverse employment action; and (3) a causal link

between the activity and the adverse action.” Id. An “informal, internal complaint” may be

considered protected activity, but it “must be sufficiently clear and detailed for a reasonable

employer to understand it . . . as an assertion of rights protected by the statute and a call for their

protection.” Trigueros v. New Orleans City, 2018 WL 2336321, at *2 (E.D. La. May 23, 2018);

Kasten v. Saint-Gobain Performance Plastics Corp., 563 U.S. 1, 14 (2011). Though it need not

refer to the FLSA, the complaint must “be framed in terms of potential illegality.” Lasater v. Tex.

A&M Univ.-Commerce, 495 F. App’x 458, 461 (5th Cir. 2012). Second, if the plaintiff makes a

prima facie case, “the defendant must then articulate a legitimate, non-discriminatory reason for

its decision.” Hagan, 529 F.3d at 624. Third, “the burden shifts to the plaintiff to demonstrate that

the proffered reason is a pretext for discrimination.” Id. This final step entails proving that “the



                                                  5
      Case 2:20-cv-00916-EEF-MBN Document 46 Filed 06/29/21 Page 6 of 8




adverse employment action would not have occurred ‘but for’ the protected activity.” Rios v.

Rossotti, 252 F.3d 375, 380 (5th Cir. 2001).

   III.      DISCUSSION

             a. Whether Plaintiff Was Exempt from Overtime Under the FLSA

          Defendant argues Plaintiff was exempt from the FLSA’s overtime requirement under the

executive exemption, an argument for which Defendant bears the burden of proof. Miller v. Travis

Cnty., Tex., 953 F.3d 817, 819-20 (5th Cir. 2020). The Court finds that genuine issues of material

fact remain for two of the exemption’s requirements: (1) that management be Plaintiff’s primary

duty, and (2) that Plaintiff’s suggestions regarding changes in the status of other employees be

given particular weight.

          Plaintiff’s deposition testimony stated that manual labor, not management, took up most

of his time and was his most important contribution to the company. R. Doc. 36 at 13-14, 16-17.

Plaintiff also testified that he was frequently subject to supervision and that his effective hourly

pay was sometimes below that of non-managerial workers. Id. at 14-15, 17-19. These allegations

call into question whether management was Plaintiff’s primary duty. Plaintiff also testified that he

rarely participated in employment decisions affecting others and that his suggestions did not

strongly influence staffing decisions. Id. at 8. This claim calls into question whether Plaintiff’s

staffing recommendations were given particular weight.

          If any one of the executive exemption’s requirements is not met, the exemption cannot

apply. Escribano, 947 F.3d at 267. This rule applies regardless of Plaintiff’s job title or his

supervisors’ perception of his role. Because disputed facts call into question whether some of the

exemption’s requirements are met, there remains a genuine dispute of material fact on whether

Plaintiff was properly classified as exempt under the FLSA.



                                                 6
      Case 2:20-cv-00916-EEF-MBN Document 46 Filed 06/29/21 Page 7 of 8




           b. Whether Plaintiff’s Termination was Retaliation Under the FLSA

       Defendant argues that the evidence Plaintiff has provided does not create a genuine dispute

of material fact as to whether Plaintiff’s termination was retaliation. However, the Court finds that

genuine issues of fact remain regarding two elements of Plaintiff’s prima facie case: (1) whether

Plaintiff’s complaints constituted protected activity, and (2) whether there was a causal link

between this activity and the adverse action, plaintiff’s termination.

       Plaintiff testified that he made requests to supervisors to “put me on the clock” and

complained that he should not have been classified as a supervisor. R. Doc. 30 at 10. Further fact

development is needed to determine whether these actions put Defendant on notice of the potential

illegality of Plaintiff’s classification and thus constituted protected activity under the FLSA. See

Lasater, 495 Fed. App’x at 461 (noting that an “oral complaint” may suffice and that “a plaintiff

need not explicitly refer to the FLSA statute itself”). Further fact development is also needed to

determine whether Plaintiff’s termination was causally related to his complaints.

       The Court also finds that a genuine dispute of material fact remains as to whether Plaintiff

has shown that Defendant’s proffered reason for his termination was pretext. Plaintiff has shown

that his supervisors were aware of his repeated complaints about his lack of overtime pay and had

contemplated the problem of classifying Plaintiff’s position. R. Doc. 36 at 20, 22. Additionally,

Plaintiff was terminated only a few days after his latest complaint about his classification. Id. at

21. Courts consider close timing between a plaintiff’s complaint and the adverse action an indicator

of retaliation. See Valderaz v. Lubbock Cnty. Hosp. Dist., 611 F. App’x 816, 823 (5th Cir. 2015)

(noting that a plaintiff may satisfy the causal element of a prima facie case of retaliation based on

“temporal proximity alone if it is ‘very close.’”). Thus, these allegations are sufficient to create a

genuine dispute as to whether the proffered reason for Plaintiff’s termination, his disclosure of



                                                  7
      Case 2:20-cv-00916-EEF-MBN Document 46 Filed 06/29/21 Page 8 of 8




salary information in violation of company policy, was a pretext for retaliation against his FLSA-

related complaints.

   IV.      CONCLUSION

         For the foregoing reasons,

         IT IS HEREBY ORDERED that Southern Eagle’s Motion for Partial Summary

   Judgment, R. Doc. 30, is DENIED.


         New Orleans, Louisiana, this 29th day of June, 2021.



                                                                ___________________________
                                                                   District Judge Eldon E. Fallon




                                                8
